             Case 5:20-cv-02409-JFL Document 15 Filed 04/09/21 Page 1 of 4




                           UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF PENNSYLVANIA


JANAIRA OTERO,                      :
     Plaintiff,                     :
                                    :
            v.                       :               No. 5:20-cv-02409
                                    :
JIAN WANG,                          :
      Defendant.                     :
____________________________________

                                       OPINION
             Request for Default Judgment, ECF No. 13 – Denied without prejudice

Joseph F. Leeson, Jr.                                                              April 9, 2021
United States District Judge

I.     INTRODUCTION

       The above-captioned action involves a motor vehicle collision between Plaintiff Janaira

Otero and Defendant Jian Wang. Following service of process, Wang failed to respond to the

Complaint or otherwise enter an appearance in this matter. Accordingly, default was entered

against Wang on October 23, 2020. Otero now files the present Request for Default Judgment

against Wang.

       Otero’s request does not contain an affidavit or other evidence that indicates Wang is a

competent adult. Additionally, Otero’s Certificate of Address and Service indicates that Wang

was served at an address other than his own. Accordingly, this Court cannot enter default

judgment against Wang at this time, and Otero’s Request for Default Judgment is denied without

prejudice.

II.    BACKGROUND

       On May 22, 2020, Otero filed a civil Complaint against Wang. See Compl., ECF No. 1.

Therein, Otero alleges that on or about June 28, 2019, Otero and Wang were involved in a motor

                                               1
                                            040921
            Case 5:20-cv-02409-JFL Document 15 Filed 04/09/21 Page 2 of 4




vehicle collision in Allentown, Pennsylvania. See id. at ¶¶ 7-8. Otero alleges that a series of

negligent actions by Wang caused the collision. See id. at ¶ 13. Among others, Otero alleges

that Wang operated in Otero’s lane of travel, failed to maintain a proper distance between

vehicles, and operated his vehicle at a dangerous or excessive rate of speed. See id. at ¶¶ 13(b)-

(c), (f). Otero alleges harm as a direct result of the collision, specifying injury to the arm,

shoulder, leg, and neck. See id. at ¶ 14. Additionally, Otero alleges injury to personal property,

including Otero’s vehicle, as a result of the accident.

          On July 22, 2020, this Court notified Otero that proof of service on Wang was not yet

filed. See Notice 07/22/20, ECF No. 3. Following an extension of the time to serve, Otero filed

proof of service on September 24, 2020. See Aff. of Serv., ECF No. 9. In a Notice dated

October 15, 2020, noting that Wang had not responded to the Complaint, this Court provided

Otero ten days to request entry of default against Wang. See Notice 10/15/20, ECF No. 10. On

October 23, 2020, Otero filed a request for default. See Req. for Def., ECF No. 11. That same

day, the Clerk of Courts entered default against Wang. In a Notice dated November 24, 2020,

this Court provided Otero ten days to move for default judgment against Wang. See Notice

11/24/20, ECF No. 12. On November 25, 2020, Otero filed the present Request for Default

Judgment. See Req. Def. Jud., ECF No. 13. To date, Wang has not responded to the Complaint

or otherwise entered an appearance in this matter.

III.      LEGAL STANDARDS

       A. Review of Motion for Default Judgment

          Federal Rule of Civil Procedure 55(b)(2) provides that a district court may enter default

judgment against a properly served defendant when a default has been entered by the Clerk of

Court. See FED. R. CIV. P. 55(b)(2); see also Anchorage Assocs. v. Virgin Is. Bd. of Tax Rev.,



                                                   2
                                                040921
          Case 5:20-cv-02409-JFL Document 15 Filed 04/09/21 Page 3 of 4




922 F.2d 168, 177 n.9 (3d Cir. 1990). To obtain a default judgment, the plaintiff must “file with

the court an affidavit . . . stating whether or not the defendant is in military service and showing

necessary facts to support the affidavit. . . .” See 50 U.S.C. § 3931(b)(1). This affidavit,

required by the Servicemembers Civil Relief Act, “is a mandatory precondition to any default

judgment, even if the requirements of Rule 55 for default judgment are otherwise met.” See

Coss v. Clemente, No. 3:10-1479, 2011 U.S. Dist. LEXIS 71891, at *3-4 (M.D. Pa. June 9, 2011)

(internal quotations omitted).

       Additionally, a plaintiff seeking default judgment must submit “an affidavit or

affirmation from the moving party or its attorney, indicating that the defendant is a competent

adult . . . .” See FirstBank Puerto Rico v. Jaymo Properties, LLC, 379 F. App’x 166, 170 (3d

Cir. 2010) (collecting cases). “Assuming that the other requirements for entry of default

judgment contained in Rule 55 have been met,” an affidavit of this sort is “routinely treated as

sufficient evidence for the court to enter default judgment against [a] defendant.” See id.

IV.    DISCUSSION

       As a threshold matter, Otero must show proof of service of process on Wang that satisfies

the requirements of Rule 4 of the Federal Rules of Civil Procedure. Otero filed proof of service

of process on September 24, 2020. In the affidavit of service, the deponent attested that he

served process on an adult female “of suitable age and discretion” who resides at Wang’s usual

place of abode. See Aff. of Serv. This form of service is appropriate under the Rule 4 of the

Federal Rules of Civil Procedure. See FED. R. CIV. P. 4(e)(2)(B).

       Notwithstanding Otero’s Certificate of Address and Service is in conflict with the

affidavit of service. Otero’s Certificate of Address and Service certifies that Wang’s address is

in “Philadelphia, PA 19135” but indicates that Otero made service upon Wang at an address in



                                                  3
                                               040921
          Case 5:20-cv-02409-JFL Document 15 Filed 04/09/21 Page 4 of 4




“Flushing, NY 11355. See Req. Def. Jud. 3. Based on this Certificate, it appears that Wang was

served at an address other than his own. Additionally, if Wang’s address is indeed in

Philadelphia, Pennsylvania, then his Pennsylvania residency would defeat diversity jurisdiction.

       Pursuant to the Servicemembers Civil Relief Act, Otero filed an affidavit stating that

Wang is not in military service. See Req. Def. Jud. at Ex. D. Notwithstanding, Otero did not file

any affidavit or provide any other evidence to show that Wang is a competent adult.

Accordingly, without such an affidavit or other evidence, this Court cannot enter default

judgment against Wang at this time. See FirstBank Puerto Rico, 379 F. App’x at 170.

V.     CONCLUSION

       Otero fails to provide an affidavit or other evidence to show that Wang is a competent

adult against whom default judgment may be appropriately entered. In the absence of such an

affidavit or other evidence, this Court cannot enter default judgment. Moreover, Otero’s

Certificate of Address and Service indicates that Wang was served at an address other than his

own. Accordingly, Otero’s motion for default judgment is denied without prejudice.

       A separate Order follows.

                                                    BY THE COURT:


                                                    /s/ Joseph F. Leeson, Jr.________
                                                    JOSEPH F. LEESON, JR.
                                                    United States District Judge




                                                4
                                             040921
